UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7673



BERNARD M. WILLIAMS,

                                              Plaintiff - Appellant,

          versus


EDDIE LEE PEARSON, Chief Warden,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-01-288)


Submitted:   January 31, 2002             Decided:   February 8, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bernard M. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Bernard M. Williams appeals the district court’s order that he

either pay the entire filing fee or consent to having a certain

portion of funds in his prison account forwarded to the district

court until the fee is paid.      We dismiss the appeal for lack of

jurisdiction because the order is not appealable.      This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1994), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).         The order here appealed is

neither a final order nor an appealable interlocutory or collateral

order.

     We dismiss the appeal as interlocutory. We also deny Williams’

motion for appointment of counsel and his motion for general re-

lief.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                            DISMISSED




                                   2